Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The instant application is a national stage entry of PCT/US17/37806, International Filing Date: 06/15/2017, which claims priorities from provisional applications 62350689, filed 06/15/2016 and 62382754, filed 09/01/2016.
4.	The examiner for the prosecution of instant application has been changed. Please address all future correspondence to Examiner: Bhat, AU 1634.

Claim status
5.	In the claim listing of 6/21/22 claims 1-3, 5, 7-8, 10-12, 16-17, 19-22, 24-25, 28-29 and 31-32 are pending in this application. Claim 1 is amended. Claims 19-22, 24-25, 28-29 and 31-32 are withdrawn. Claims 4, 6, 9, 13-15, 18, 23, 26-27, 30 and 33 are canceled. The amendments to claim 1 have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified support in the instant specification (Remarks, pg. 6).
6.	Claims 1-3, 5, 7-8, 10-12 and 16-17 are under prosecution.
Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claims 1, 2, 5, and 10-11 under 35 USC 103 as being unpatentable over Boatneg in view of Du has been withdrawn  in view of amendments to claim 1 and persuasive arguments made by the applicant that the limitations of “individual captors are spaced apart from one another at a distance to prevent captor molecule-dimers; and ii) one or more general negative controls attached to the substrate; wherein detection of probe binding to captor molecules at probe amounts above negative controls and above probe amounts in the absence of target nucleic acids is specific binding (Remarks, pg. 7, paragraph 2).
	The previous rejection of claim 7 under 35 USC 103 as being unpatentable over Boatneg in view of Du further in view of Atkin and rejections of claims 8, 10 and 17 under 35 USC 103 as being unpatentable over Boatneg in view of Du further in view of Pausey have been withdrawn for the reasons discussed above.
	However, upon further consideration, new grounds of objections and rejection are set forth in this office action necessitate by claim amendments.

Claim Objections
7.	Claims 2-3, 5, 7-8, 10-12, 16 and 17 are objected to because of the following informalities:  
	Claims  2-3, 5, 7-8, 10-12, 16 and 17 are objected over “Claim” with capital letter “C” in said claims, which introduces second capital letter.  Per MPEP 608.01(m) “Each claim begins with a capital letter and ends with a period”. Applicant is suggested to use the recitation of “claim” instead, to overcome the objection. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-3, 5, 7-8, 10-12, 16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite over the recitation of “one or more captor molecules attached by a linker to the substrate, wherein individual captors are spaced apart from one another at a distance to prevent captor molecule-dimers” in section (i) (emphasis underlined by the examiner) because it is unclear as to how one captor molecule can be spaced apart from one another.
	Claim 1 is also indefinite over the recitation of “one or more general negative control” (emphasis underlined by the examiner) because instant specification does not provide metes and bounds of the term “general” except in claim 3.
	It is noted that instant claim 3 recite that the general negative control comprise (i.e., open claim language “comprising”) not only include SEQ ID NO 160 nucleic acid sequences, which consists of 54 nucleotides but also can contain other nucleic acid sequences and therefore metes and bounds of general negative control is unclear. 
10.	Claims 2-3, 5, 7-8, 10-12 and 16-17 are indefinite because they are dependent from claim 1 and include all the limitations of claim 1.

Citation of pertinent Arts
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Valat et al (US 2006/0199183 published Sep. 7, 2006) teaches at least two examples of unlabeled hairpin probes of the invention are illustrated in FIGS. 1A and 1B, a hairpin probe is a single-strand nucleic acid comprising a "loop" 101 having a target-specific sequence length of 6 to 30 nucleotides, with a preferred length of 10 to 25 nucleotides and a highly preferred length of 15 to 20 nucleotides, and two ends, or "arms," which flank the target specific sequence. One arm 102 is attached to the 3' end of the target-specific sequence and the other arm 103 is attached to the 5' end of the target-specific sequence (Figs. 1A and 1B as shown below and their associated descriptions in the text).
			
    PNG
    media_image1.png
    421
    603
    media_image1.png
    Greyscale



	Carlson et al (WO 2013/116774 published Aug. 8, 2013, Figs. 1 and 2 as shown below and paragraphs 0010-0011).

    PNG
    media_image2.png
    287
    806
    media_image2.png
    Greyscale

	 
[0010] Figure 1 illustrates the configuration of various target capture oligomers under capture
conditions and in the absence of a target nucleic acid to which to hybridize. The black circle
with checkered protrusion represents a capture bead and immobilized probe, respectively. An
asymmetrical target capture oligomer is shown in the hairpin configuration under such
conditions, whereas a linear target capture oligomer remains in a linear configuration. Under
these conditions, the first stem of the linear target capture oligomer is available to hybridize with
the immobilized probe; however, the first stem of the asymmetric target capture oligomer is not.
[0011] Figure 2 illustrates the various configurations of an asymmetric target capture
oligomers under capture conditions and in the presence of a target nucleic acid to which to
hybridize. In this illustration, there is an excess of asymmetric target capture oligomer compared
to target nucleic acid. The asymmetrical target capture oligomer bound to the target nucleic acid
is shown in the open (non-hairpin) configuration, thereby exposing its first stem for binding with
the immobilized probe. The asymmetrical target capture oligomer that is shown in the closed
(hairpin) configuration has its second tern bound by its first stem, and not to the immobilized
probe.


Note to the Applicant 
12.	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice and submit the agenda and claim amendments at least couple of days before the interview to have a productive discussion to place the pending claims in better condition for the allowance.

Conclusion
13.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634